Per Curiam.
Defendant husband challenges orders of the district court modifying a divorce decree (Ehlmann v. Ehlmann, 278 Minn. 370, 154 N. W. 2d 684 [1967]) to increase the amount of money payable to plaintiff for the support of a minor child of the parties. Although the timeliness of the appeal is doubtful, we have carefully considered the record on its merits and conclude that under all the circumstances the court did not abuse its discretion in so modifying the decree.
Plaintiff is awarded $350 attorneys fees on this appeal.
Affirmed.
Mr. Justice Kelly took no part in the consideration or decision of this case.